DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (US 2008//75455).
Regarding claim 9, Lin discloses “coupling a mobile device within a body of the multifunctional device case (Fig. 3, ref.# 1), the device case comprising a magnifying device (Fig. 3, ref.# 9); moving the magnifying device from a stored position (Fig. 2) to a magnifying position to place a lens of the magnifying device in a position over and spaced from a screen of the mobile device (Fig. 4); magnifying content displayed on the screen of the mobile device with the lens (abstract); and moving the magnifying device from the magnifying position to the stored position (abstract).
Allowable Subject Matter
Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art does not teach and/or suggest “a sliding member coupled to the body on a side opposite the opening of the body” and “wherein: the stored position comprises the sliding member and the articulating member within a same plane and the lens adjacent to and within the same plane as the sliding member and the articulating member or adjacent to and parallel to the sliding member and the articulating member; and the magnifying position comprises the articulating member perpendicular to the sliding member, the lens perpendicular to the articulating member and the lens parallel to the sliding member with the lens spaced from and positioned over a screen of the mobile device retained within the body” in combination with the other limitations set forth in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Dosanjh (US 2019/0346672) teaches a magnifier attachable to a mobile device.
Montoya, et al. (US 2017/0293150) teaches a case for a mobile device with a magnifying lens.
Schainholz (US 2015/0293344) teaches a magnifying case device.
Jaffee (US 2013/0271857) teaches a mobile device with a magnifying lens.
Erlich (US 2009/0237813) teaches a mobile device with a magnifying lens.
Chelberg (US 2008/0094735) teaches a mobile device with a magnifying lens.
Wang (US 2003/0234988) teaches a mobile device with a magnifying lens.
Anthony (US 3,140883) teaches a book cover with a magnifying lens.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY FULLER whose telephone number is (571)272-2118. The examiner can normally be reached 8:00 am - 4:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY E FULLER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
May 24, 2022